Citation Nr: 0809907	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  03-32 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to 
December 1945.  He died in October 2001, and the appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision by the RO.  By that 
decision, the RO, in pertinent part, denied service 
connection for the cause of the veteran's death.

This case was previously before the Board in May 2006, when 
it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, the case is again being 
REMANDED.


REMAND

When this case was remanded in May 2006, the Board requested, 
among other things, that the appellant be provided a notice 
letter pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), that specifically informed her of the 
information and evidence required to substantiate a claim for 
service connection for the cause of the veteran's death on a 
secondary basis.  The Board also requested that the 
appellant's case be referred to a VA physician for purposes 
of obtaining an opinion as to whether the veteran's service-
connected disabilities contributed to his death.  Thereafter, 
the appellant's claim was to be readjudicated.  If the 
benefit sought remained denied, she was to be furnished a 
supplemental statement of the case (SSOC) that contained, 
among other things, the text of 38 C.F.R. § 3.310.

Unfortunately, the requested development has not been fully 
completed.  Although the agency of original jurisdiction sent 
the appellant several VCAA notice letters subsequent to the 
Board's remand, none of those letters contained notice of the 
information and evidence required to substantiate a claim for 
service connection for the cause of the veteran's death on a 
secondary basis.  See also Hupp v. Nicholson, 21 Vet. App. 
342 (2007) (setting out further notice requirements for cause 
of death claims).  No clear opinion was obtained with respect 
to the appellant's contention that the veteran's service-
connected coronary artery disease made him less capable of 
resisting the effects of terminal cancer, and the SSOC 
furnished to the appellant did not include the text of 
38 C.F.R. § 3.310.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
appellant and her representative.  The 
letter must contain notice of the 
information and evidence required to 
substantiate a claim for service connection 
for the cause of the veteran's death on a 
secondary basis.  38 C.F.R. § 3.310.  The 
letter must also contain all of the 
information required by Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  The appellant and 
her representative should be given a 
reasonable opportunity to respond to the 
notice, and any new or additional (i.e., 
non-duplicative) evidence received should be 
associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the veteran's 
claims file returned to the VA examiner who 
provided an opinion in this case in October 
2007.  The examiner should review the claims 
file and offer a specific opinion as to the 
medical probability that the veteran's 
service-connected disabilities (anxiety 
reaction and coronary artery disease with 
stable angina and hypertension) contributed 
substantially or materially to his death, 
combined to cause his death, or aid or lent 
assistance to the production of his death, 
to include by making him less capable of 
resisting the effects of terminal cancer.  
The examiner should also comment on the 
statement made by a VA examiner in December 
2006 to the effect that the veteran's use of 
nitroglycerin for service-connected angina 
could have placed him at increased risk for 
developing esophageal cancer.  If the 
examiner who provided the October 2007 
opinion is no longer employed by VA, or is 
otherwise unavailable, arrange to obtain the 
necessary information from another examiner.  
A complete rationale should be provided for 
all opinions expressed.

3.  Thereafter, take adjudicatory action on 
the appellant's claim.  If the benefit 
sought remains denied, furnish an SSOC to 
the appellant and her representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, the former and 
current versions of 38 C.F.R. § 3.310.  See 
Claims Based on Aggravation of a Nonservice-
Connected Disability, 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310) (2007).

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

